Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent Application Publication No. US 20210264520 A1 to Cummings which shows a system and method of providing and recording context-specific advice in the form of an artificial intelligence view of a hierarchical portfolio; United States Patent Application Publication No. US 20200027010 A1 to Lorenc et al. which shows decentralized distributed machine learning; and United States Patent No. US 11347215 B2 to Cella et al. which shows methods and systems for detection in an industrial internet of things data collection environment with intelligent management of data selection in high data volume data streams, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “compute updated gradients on a loss function based on a batch of private data and previous parameters of a machine learning model associated with a blockchain; encrypt update information; record the encrypted update information as a new transaction on the blockchain; and provide the update information for an audit”; claim 8: “computing, by a data owner node, updated gradients on a loss function based on a batch of private data and previous parameters of a machine learning model associated with a blockchain; encrypting, by the data owner node, update information; recording, by the data owner, the encrypted update information as a new transaction on the blockchain; and providing the update information for an audit”; claim 15: “computing updated gradients on a loss function based on a batch of private data and previous parameters of a machine learning model associated with a blockchain; encrypting update information; recording the encrypted update information as a new transaction on the blockchain; and providing the update information for an audit”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431